                                                                  Excolo Law, PLLC
                                                                  26700 Lahser Road, Suite 401
                                                                  Southfield, Michigan 48033
                                                                  T: 866.9.EXCOLO (866.939.2656)
                                                                  F: 248.436.6858

                                                                  Keith L. Altman
                                                                  Direct: 248.291.9705
                                                                  E-mail: kaltman@excololaw.com
Complex LITIGATION ATTORNEYS


December 23, 2019

Hon. William H. Pauley III
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Gayle, et al. v. Pfizer, et al., 1:19-CV-03451
Your Honor,

        During the hearing of December 13, 2019, Your Honor asked Plaintiff for cases where
courts had found that adverse event reports alone constituted new information. The following is
Plaintiffs’ response to the request, provided in letter form, as directed by the Court.

        The Court need look no further than the Supreme Court decision in Wyeth v. Levine, 555
U.S. 555 (2009) to find that (1) the Supreme Court allowed plaintiff’s claims, finding that adverse
event reports constitute new information, and (2) the FDA itself found adverse event reports alone
constituted new information when requiring the promethazine (Phenergan) label be changed.

         In the decision, the Supreme Court wrote:

                  We need not decide whether the 2008 CBE regulation is consistent with the
                  FDCA and the previous version of the regulation, as Wyeth and the United
                  States urge, because Wyeth could have revised Phenergan’s label even in
                  accordance with the amended regulation. As the FDA explained in its notice
                  of the final rule, “‘newly acquired information’” is not limited to new data,
                  but also encompasses “new analyses of previously submitted data.” Id., at
                  49604. The rule accounts for the fact that risk information accumulates over
                  time and that the same data may take on a different meaning in light of
                  subsequent developments: “[I]f the sponsor submits adverse event
                  information to FDA, and then later conducts a new analysis of data showing
                  risks of a different type or of greater severity or frequency than did reports
                  previously submitted to FDA, the sponsor meets the requirement for ‘newly
                  acquired information.’” Id., at 49607; see also id., at 49606.




Letter to Court, Gayle et al. v. Pfizer, et al., 1:19-CV-03451                                     1
                  The record is limited concerning what newly acquired information
                  Wyeth had or should have had about the risks of IV-push administration
                  of Phenergan because Wyeth did not argue before the trial court that such
                  information was required for a CBE labeling change. Levine did, however,
                  present evidence of at least 20 incidents prior to her injury in which a
                  Phenergan injection resulted in gangrene and an amputation. See App.
                  74, 252. After the first such incident came to Wyeth's attention in 1967, it
                  notified the FDA and worked with the agency to change Phenergan's
                  label. In later years, as amputations continued to occur, Wyeth could
                  have analyzed the accumulating data and added a stronger warning
                  about IV-push administration of the drug.

Wyeth v. Levine, 555 U.S. 555, 569-70 (2009) (Emphasis added).

        From Levine, it is clear that (1) 20 adverse event reports that had already been submitted
to the FDA was adequate to avoid preemption, (2) the relevant question is information that Wyeth
had or should have had, and (3) the Supreme Court recognized that Wyeth could have analyzed
the accumulating data and changed the label. These are precisely the issues before this Court in
this case. After the Lipitor labeling change, there are thousands of reports of diabetes. Diabetes,
to this day, is not included in the label. Plaintiffs have argued that there is a duty of
pharmacovigilance to analyze the data, and that Defendants did not do so. Lastly, that new
information that Pfizer had or should have had would have formed the basis of a labeling change.

       To further reinforce the point, Plaintiffs’ Counsel Keith Altman drafted a portion of one of
the amici briefs filed in Levine. 1 See Exhibit A, Section I.C “Adverse Event Reports in the FDA
Database.” In that section, an analysis of adverse event reports already in the possession of the
FDA was conducted. The results showed strong signals concerning the relationship between
promethazine and amputations.

        Following the ruling in Levine, Altman, a member of the International Society for
Pharmacoepidemiology, expanded upon the Levine analysis and presented a scientific poster and
the annual congress in August 2009. See Exhibit B. At the conference, several FDA officials
conferred with Altman concerning the poster and took copies of the findings. Approximately three
weeks later, on September 16, 2009, the FDA reached out to all manufacturers of promethazine
(the generic version of Phenergan) concerning the risks of gangrene and amputations. See Exhibit
C, physical pp. 23 of 41. 2 There, the FDA wrote that adverse event reports alone constituted new
information:

                  Since Promethazine Hydrochloride Injection, USP was approved
                  on August 22, 2002, we have become aware of adverse event
                  reports of severe tissue injury, including gangrene, with the use
                  of Promethazine Hydrochloride Injection. We consider this

1
  Because Altman had not yet been sworn in as a member of the California bar, Altman’s name could not appear on
the briefing.
2
  Exhibit C is the labeling approval package for one of the generic versions of promethazine. Starting on page 23 of
the 41-page package is the letter from the FDA concerning the findings on promethazine.


Letter to Court, Gayle et al. v. Pfizer, et al., 1:19-CV-03451                                                     2
                  information to be “new safety information” as defined in the
                  Food and Drug Administration Amendments Act (FDAAA).

        Looking to the promethazine experience as a whole, the Supreme Court found that 20
adverse event reports were adequate to change the label, which implicitly constituted new
information that Wyeth could have analyzed the information and executed a Changes Being
Effected. Furthermore, an analysis of the publicly available data showed that there was a clear
signal of an increased risk and that the FDA itself called the analysis of the 20 or so adverse event
reports new information. Combined with the duty to analyze adverse event information under 21
C.F.R. 314.80(b) and (c), the promethazine experience demonstrates that adverse event reports
alone can be sufficient to constitute new information.

       As to the instant case, Plaintiffs’ proposed amended complaint is replete with references
to Defendants’ failure to warn for diabetes and failure to conduct proper pharmacovigilance.
See ECF # 27-1, ¶¶ 48-52, 75-76, 87-96, and 123-130. More specifically, Defendants admit
that diabetes is an unexpected adverse event with respect to the U.S. package insert because
they submit these reports to the FDA as unexpected events. Thus, Defendants cannot possibly
argue that thousands of reports of an unexpected event do not constitute new information.

       Furthermore, Plaintiffs point out that Defendants were not only required to report the
adverse events, but were required to analyze the adverse events. Id. ¶¶ 89-90, 123-130. In
parallel with Levine, “[i]n later years, as [diabetes reports] continued to occur, [Pfizer] could have
analyzed the accumulating data and added a [warning about diabetes].” Thus, Levine’s precedent
supports the proposition that liability can attach because of Pfizer’s failure to properly analyze the
data.

        Lastly, Plaintiffs allege that Defendants failed to seek to change the label to add
diabetes. Id. ¶¶ 50-51. Plaintiffs also allege that the information warranted a change: “Had
Defendants properly conducted pharmacovigilance as required, the totality of the information
available, much of which was in the exclusive possession of Defendants, would have shown that
the risks of diabetes through the use of LIPITOR® warranted the inclusion of a warning in the
package insert.” Id. ¶ 130

         Defendants’ reliance on Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 708 (2d Cir.
2019) is misplaced, as the cases are easily distinguished. Gibbons concerned an event that was
already in the package insert. Here, we are dealing with an event that is unlabeled, and therefore,
the influx of a large number of reports for an event that is unlabeled to this day clearly put
Defendants on notice that the label was inadequate. As discussed above, Plaintiffs have alleged
that Defendants were required to analyze the adverse events and failed to do so. The Supreme
Court has recognized that in similar circumstances, the adverse event reports alone constitute new
information, and combined with the ability of the manufacturer to analyze the data, allow for
liability to attach. Thus, Gibbons does not support Defendants in this case.

        In conclusion, under the guidance of the Supreme Court, given that diabetes is an unlabeled
event, the influx of large numbers of adverse event reports (thousands) is more than sufficient to
constitute new information. Furthermore, the duty to analyze such information can form the basis



Letter to Court, Gayle et al. v. Pfizer, et al., 1:19-CV-03451                                      3
of liability. Clearly, the Supreme Court recognized that a manufacturer should not be able to
escape liability by not analyzing data as required by the FDA through the C.F.R. If so, then this
would encourage manufacturers to fail to meet their obligations so as to insulate themselves from
liability. This Court should not reward manufacturers, such as Pfizer, for “sticking their heads in
the sand.” It is clear that at this stage of the litigation, Plaintiffs have more than sufficiently alleged
the existence of new information, and that Pfizer failed to act upon the new information.
Defendants’ motion should be denied.

Dated: December 23, 2019                                                  Respectfully Submitted,

                                                                          /s/ Keith Altman
                                                                          Keith Altman (P81702)
                                                                          Excolo Law, PLLC
                                                                          26700 Lahser Road
                                                                          Suite 401
                                                                          Southfield, MI 48331
                                                                          kaltman@excololaw.com
                                                                          516-456-5885
                                                                          Attorneys for Plaintiffs




Letter to Court, Gayle et al. v. Pfizer, et al., 1:19-CV-03451                                           4
